PER CURIAM.
*296We affirm, without further discussion, the judgments and sentences imposed by the trial court following Appellant's open plea in two cases below. However, because there is a scrivener's error in the order revoking probation entered in Case No. 2015-303740-CFDB, we remand for the trial court to enter an amended order to accurately reflect the conditions of probation that Appellant admitted to violating in that case.
AFFIRMED; REMANDED to correct scrivener's error.
COHEN, C.J., EVANDER and LAMBERT, JJ., concur.